

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
October 16, 2007 between TIMET Finance Management Company, a Delaware
corporation (“Seller”), and CompX International Inc., a Delaware corporation
(“CompX”).


Recitals


A.           Seller wishes to sell to CompX, and CompX wishes to purchase from
Seller, on the terms and subject to the conditions of this Agreement
(collectively, the “Transaction”) 483,600 shares (the “Shares”) of the class A
common stock, $0.01 par value per share, of CompX.


B.           The parties do not wish to close the Transaction until the
effectiveness of the merger (the Merger”) of CompX Group, Inc., a Delaware
corporation that is a parent of CompX, with and into CompX KDL LLC, a Delaware
limited liability company of which CompX is the sole member.


Agreement


The parties agree as follows:


ARTICLE I.
THE TRANSACTION


Section 1.1.  Purchase and Sale of Shares.  On the effective date of the Merger
(the “Closing Date”) and against payment of the purchase price therefor as
specified in Section 1.2, Seller shall sell, transfer, assign and deliver to
CompX the Shares.  The Shares shall be delivered electronically to an account
designated by CompX.


Section 1.2.  Purchase Price and Payment.  On the Closing Date, CompX shall
purchase the Shares for a purchase price of $19.50 per Share or an aggregate
purchase price of $9,430,200.00.  The aggregate payment for the Shares shall be
made substantially on the terms of the promissory note set forth on Exhibit A
attached to this Agreement (the “Promissory Note”).


ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Seller hereby represents and warrants to CompX as of the date of this Agreement,
and as of the Closing Date as if made at such time, as follows:


Section 2.1.  Authority.  It is a corporation validly existing and in good
standing under the laws of the state of its incorporation.  It has full
corporate power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and to consummate the
Transaction.  All corporate action required to be taken by or on behalf of it to
authorize the execution, delivery and performance of this Agreement has been
duly and properly taken.


Section 2.2.  Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The execution and delivery of this Agreement and the
consummation of the Transaction by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule or regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transaction.


Section 2.3.  Ownership of Shares.  It is the record and beneficial owner of the
Shares and upon consummation of the transactions contemplated by this Agreement,
CompX will acquire good and marketable title to the Shares, free and clear of
any liens, encumbrances, security interests, restrictive agreements, claims or
imperfections of any nature whatsoever, other than restrictions on transfer
imposed by applicable securities laws.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


CompX hereby represents and warrants to the Seller as of the date of this
Agreement, and as of the Closing Date as if made at such time, as follows:


Section 3.1.  Authority.  It is a corporation validly existing and in good
standing under the laws of the State of Delaware.  It has full corporate power
and authority, without the consent or approval of any other person, to execute
and deliver this Agreement and the Promissory Note and to consummate the
Transaction.  All corporate and other actions required to be taken by or on
behalf of it to authorize the execution, delivery and performance of this
Agreement and the Promissory Note have been duly and properly taken.


Section 3.2.  Validity.  This Agreement and the Promissory Note are duly
executed and delivered by CompX and constitute lawful, valid and binding
obligations of CompX, each enforceable in accordance with its terms.  The
execution and delivery of this Agreement and the Promissory Note and the
consummation of the Transaction by CompX are not prohibited by, do not violate
or conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule or regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transaction.


ARTICLE IV.
GENERAL PROVISIONS


Section 4.1.   Survival.  The representations and warranties set forth in this
Agreement shall survive the execution of this Agreement and the consummation of
the transactions contemplated herein.  The covenants and other agreements set
forth in this Agreement shall terminate on the tenth anniversary of this
Agreement.


Section 4.2.  Amendment and Waiver.  No amendment or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in a
writing referring to this Agreement and signed by the parties hereto, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


Section 4.3.  Parties and Interest.  This Agreement shall bind and inure to the
benefit of the parties named herein and their respective heirs, successors and
assigns.


Section 4.4.  Entire Transaction.  This Agreement contains the entire
understanding among the parties with respect to the transactions contemplated
hereby and supersedes all other agreements and understandings among the parties
with respect to the subject matter of this Agreement.


Section 4.5.  Applicable Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.


Section 4.6.  Severability.  If any provision of this Agreement is found to
violate any statute, regulation, rule, order or decree of any governmental
authority, court, agency or exchange, such invalidity shall not be deemed to
effect any other provision hereof or the validity of the remainder of this
Agreement and such invalid provision shall be deemed deleted to the minimum
extent necessary to cure such violation.


Section 4.7.  Notice.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid as follows:


If to the Seller:                                      TIMET Finance Management
Company
Nemours Building, Suite 1414
1007 Orange Street
Wilmington, Delaware   19801
Attention:  Secretary


If to the Purchaser:                              CompX International Inc.
5430 LBJ Freeway
Three Lincoln Centre, Suite 1700
Dallas, Texas 75240-2697
Attention:  General Counsel


Section 4.8.  Headings.  The sections and other headings contained in this
Agreement are for reference purposes only and shall not effect in any way the
meaning or interpretation of this Agreement.


Section 4.9.  Expenses.  Except as otherwise expressly provided herein, each
party to this Agreement shall pay its own costs and expenses in connection with
the transactions contemplated hereby.


The parties hereto have caused this Agreement to be executed by their duly
authorized officers as of the date first written above.




 
TIMET Finance Management Company









 
 
 
By:  /s/ Joan Yori
 

 
     Joan Yori, President and Secretary





 
CompX International, Inc.









 
 
 
By:  /s/ Darryl R. Halbert
 

 
   Darryl R. Halbert, Vice President


      
        
      
      
        c:\documents and settings\mdowning\local settings\temporary internet
files\olk4\tie-form8k-cixstock-071022-ex10-1.doc      
    


--------------------------------------------------------------------------------

      
        EXHIBIT A      
      
        
      
      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $9,430,200.00                                                                                                                                                                                                                                                   October
[__], 2007      
      
        
      
    



For and in consideration of value received, the undersigned, COMPX INTERNATIONAL
INC., a corporation duly organized under the laws of Delaware (“Maker”),
promises to pay to the order of TIMET FINANCE MANAGEMENT COMPANY, a corporation
duly organized under the laws of Delaware (“Payee”), at its address 1007 Orange
Street, Suite 1414, Wilmington, Delaware 19801, in lawful money of the United
States of America, the principal sum of Nine Million Four Hundred Thirty
Thousand Two Hundred United States Dollars ($9,430,200.00) together with
interest from the date hereof on the amount of principal from time to time
outstanding at a rate equal to the three month United States LIBOR rate as
quoted from time to time by The Wall Street Journal or other reliable source,
plus one percent (1.00%) per annum. Interest shall be calculated on the basis of
a year of 365/366 days and for the actual number of days (including the first,
but excluding the last day) elapsed and shall be paid in arrears quarterly on
the last day of each March, June, September and December, commencing December
31, 2007.


Principal payments of $44,800 will be due and payable quarterly on the last day
of each March, June, September and December commencing September 30, 2008, with
any and all remaining outstanding principal and any accrued unpaid interest due
on September 30, 2014 (the “Maturity Date”). All payments on this Note shall be
applied first to accrued and unpaid interest, next to accrued interest not yet
payable, and then to principal against the scheduled principal payments from
earliest to latest. Maker may prepay principal at any time without penalty. In
the event that principal or interest is not paid within five days of when due or
declared due, interest shall thereafter accrue on the full amount of such
payment at the rate of United States LIBOR plus three percent (3%) per annum.


Notice of written demand for payment shall be made by Payee to Maker by
certified mail, postage prepaid and return receipt requested to Maker’s address
as set forth under its signature below. The demand for payment or any other
communication shall be deemed given and effective as of the date of delivery or
upon receipt as set forth on the return receipt.


Upon the occurrence and during the continuation of an Event of Default (as
defined below), Payee shall have all of the rights and remedies provided in the
applicable Uniform Commercial Code, this Note or any other agreement between
Maker and in favor of Payee, as well as those rights and remedies provided by
any other applicable law, rule or regulation. In conjunction with and in
addition to the foregoing rights and remedies of Payee, Payee may declare all
indebtedness due under this Note, although otherwise unmatured, to be due and
payable immediately without notice or demand whatsoever. All rights and remedies
of the holder are cumulative and may be exercised singly or concurrently. The
exercise of any right or remedy will not be a waiver of any other right or
remedy.


For purposes of this Note, an Event of Default shall mean any one of the
following events:


(a)           Maker fails to pay quarterly principal payments when due or
interest payments within 30 days of becoming due;

      
        
      
      
         
    


--------------------------------------------------------------------------------

      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $9,430,200.00                                                                             October
[__], 2007      
      
        
      
    



(b)           Maker otherwise fails to perform or observe any other provision
contained in this Note and such breach or failure to perform shall continue for
a period of thirty days after notice thereof shall have been given to Makers by
the holder hereof;


(c)           Maker defaults under any loan, extension of credit, security
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect Maker’s ability to repay this Note or perform Maker’s
obligations under this Note; or


(d)           Maker becomes insolvent, a receiver is appointed for any part of
Maker’s property, Maker makes an assignment for the benefit of creditors, or any
proceeding is commenced either by Maker or against Maker under any bankruptcy or
insolvency laws.


In the event Payee incurs costs in collecting on this Note, this Note is placed
in the hands of any attorney for collection, suit is filed on this Note or if
proceedings are had in bankruptcy, receivership, reorganization, or other legal
or judicial proceedings for the collection of this Note, Maker agrees to pay on
demand to Payee all expenses and costs of collection, including, but not limited
to, reasonable attorneys’ fees incurred in connection with any such collection,
suit, or proceeding, in addition to the principal and interest then due.


It is agreed that time is of the essence on this Note. The failure of the holder
of this Note to exercise any remedy shall not constitute a waiver on the part of
the holder of the right to exercise any remedy at any other time. It is the
intention of Maker and Payee to conform strictly to applicable usury laws, if
any. Accordingly, notwithstanding anything to the contrary in this Note or any
other agreement entered into in connection herewith, it is agreed as follows:
(i) the aggregate of all interest and any other charges constituting interest
under applicable law and contracted for, chargeable or receivable under this
Note or otherwise in connection with the obligation evidenced hereby shall under
no circumstances exceed the maximum amount of interest permitted by applicable
law, if any, and any excess shall be deemed a mistake and canceled automatically
and, if theretofore paid, shall, at the option of Payee, be refunded to Maker or
credited on the principal amount of this Note; and (ii) in the event that the
entire unpaid balance of this Note is declared due and payable by Payee, then
earned interest may never include more than the maximum amount permitted by
applicable law, if any, and any unearned interest shall be canceled
automatically and, if theretofore paid, shall at the option of Payee, either be
refunded to Maker or credited on the principal amount of this Note.


Maker expressly waives demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intention to
accelerate, notice of acceleration, bringing of suit and diligence in taking any
action to collect amounts called for hereunder and is and shall be liable for
the payment of all sums owing and to be owing hereon, regardless of and without
any notice, diligence, act or omission as or with respect to the collection of
any amount called for hereunder or in connection with any right, lien, interest
or property at any and all times had or existing as security for any amount
called for hereunder.

      
        
      
      
                                   
    


--------------------------------------------------------------------------------

      
        SUBORDINATED TERM LOAN PROMISSORY NOTE      
      
        
      
      
        $9,430,200.00                                                             October
[__], 2007      
      
        
      
    



If any payment of principal on this Note shall become due on a Saturday, Sunday
or public holiday under the laws of Delaware, United States of America, on which
banks are not open for business, such payment shall be made on the next
succeeding business day in which banks are open for business.


Pursuant to the terms of that certain Subordination Agreement dated October
[__], 2007, executed by the Payee, the Maker and certain subsidiaries of the
Maker, the indebtedness evidenced by this Note is subordinate and junior in
right of payment, to all principal, interest, charges, expenses and attorneys’
fees arising out of or relating to all indebtedness, liabilities and obligations
of Maker arising under that certain Credit Agreement dated December 23, 2005, as
amended by that certain First Amendment to Credit Agreement dated October [__],
2007, by and between Maker and the Administrative Agent and Lenders set forth
therein and all other amendments and modifications thereto, and the Loan
Documents (as defined in such Credit Agreement), whether outstanding on the date
of this Note or subsequently incurred to renew, extend, modify, or otherwise
amend such superior indebtedness (the “Superior Debt”). Superior Debt shall
continue to be Superior Debt and entitled to the benefits of these subordination
provisions irrespective of any amendment, modification, or waiver of any term of
the Superior Debt or extension or renewal of the Superior Debt.


This Note shall be governed by and construed in accordance with the domestic
laws of the state of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the state of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the state of Delaware..


MAKER:


COMPX INTERNATIONAL INC.






By:              
 
Name:                                                                
 
Title:              
 
Address:                                                                
 
